Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Final Action mailed 3-18-20 has been withdrawn and replaced with the following Action.
DETAILED ACTION
PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/079081, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The added material which is not supported by the original disclosure is as follows: the specification of the instant application (page 1, line 31 ,page 7, line 3, page 8, line 33, pages 24- 29, Tables 6-12) contains new matter regarding the workpiece being a polymer, linoleum, etc and having a hardness of less than 3Mohs [page 9, lines 9-10], [page 20, line 5] and the claims 12-13.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The added material which is not supported by the original disclosure is as follows: the specification of the instant application (page 1, line 31 ,page 7, line 3, page 8, line 33, pages 24- 29, Tables 6-12) contains new matter regarding the workpiece being a polymer, linoleum, etc and having a hardness of less than 3Mohs [page 9, lines 9-10], [page 20, line 5] and the claims 12-13.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12-13 rejected, until Priority is corrected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims present a limitation not found in the original disclosure of 11/079081 that the floor surface is a polymer, such as vinyl, polyurethane, epoxy, acrylic, or linoleum.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoover-2,958,593 in view of EP-0562919.
Hoover discloses a tool and method for polishing hard surfaces, such as wood vinyl, linoleum [col.8, line 15], which can have a hardness of less than 3 Mohs or can be used on harder surface of hardwood or stone [col 8, line 15], wherein the polishing will maintain a gloss if existent, using a scrubber/scouring type machine (col 7, line 41) with an open, lofty, three dimensional non-woven web of fibers bonded to each other by a first rubbery binder to form a flexible pad with abrasives (silicon carbide or aluminum oxide) bonded to the pad by a second binder (col. 3, lines 50-65) which can be an epoxy resin or phenol resin (col 5, lines 7-9) that form distinct droplets of desired size (col 6, line 38), rotating pad in a wet (with water) or dry environment with a degree of downward pressure (which is inherent based on gravity and weight of machine), wherein the polishing is done in absence of crystallization agent, wherein the pad is about ¼ - ½  inch thick (col 7, line 14, col 10, line 64) (about 1-5cm);  part of the thickness has abrasive on one side to a certain thickness depth and the other side has no abrasive (col. 7, lines 10-15), wherein these surfaces are adjacent one another and read on claim 6, wherein the pad is cut to desired size (col 9, line 40) including 12 inch diameter (col 11, line 14) which is between 30-100 cm. The pad can be used day after day and the choice of treating the floors daily, weekly, monthly, (col 8, line 33; col 9, line 70) would be determined by used and any known floor machine can be used (col. 7, line 42) and in the absence of surface-improving agents (col. 7, line 52.)
Hoover does not disclose using diamond abrasives or the exact size of particles being 0.1-30 micrometers or specifically 5-15 micrometers. However EP-‘919 teaches treating a hard floor surface with a pad of lofty, open non-woven fibers with diamond abrasive particles bonded thereto within range of 0.1-30micrometers (Abstract,claim 1) 3-6 micrometers (page 4, line 40). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the aluminum oxide/silicon carbide particles of Hoover for the 0.1-30micrometer or 3-6 micrometer sized diamond particles of the pad of EP’919 since all three abrasives are well-known in the abrading art to be good at finishing surfaces, and all three are listed by EP’919 as functional equivalents and Applicant, pages 11,19, discloses all three to be suitable alternatives, and since diamond has properties of long wear and would provide more efficient treating. In regard to claim 8, pertaining to the secondary binder droplet size having a maximum diameter less than average length of two contact points of fiber, Hoover discloses the secondary binder forms distinct droplets of desired size (col 6, line 38) wherein the size can be controlled by varying the atomizing pressure at the nozzles,  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use any known secondary binder droplet size in the pad of Hoover wherein the droplet diameter is less than length between two contact points of a fiber, since Hoover discloses varying the size and the claimed droplet size would depend on desired use of pad in order to provide for sufficient strength and flexibility for desired machining application against various work surfaces.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar polishing devices with pads having abrasive particles.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 9, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723